Citation Nr: 1144873	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-38 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability before April 3, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1963 to April 1966, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the file.

This case was previously before the Board in September 2009, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2011, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the question of whether the Veteran's service-connected disabilities had rendered him unable to obtain and maintain gainful employment before April 30, 2009.  The opinion was received in November 2011 and, as it was fully favorable to the Veteran, additional evidence or argument by the Veteran was not considered necessary.  









FINDINGS OF FACT

1.  Before April 3, 2009, the Veteran's service-connected disabilities have consisted of: posttraumatic stress disorder, rated 50 percent; diabetes mellitus, rated 20 percent; peripheral neuropathy of the left and right upper extremities, each rated 20 percent; peripheral neuropathy of the left and right lower extremities, each rated 10 percent; onychomycosis of the right foot, rated nondisabling (0 percent), and coronary artery disease, rated 30 percent; the combined disability rating was 90 percent effective July 10, 2007.  

2.  From July 10, 2007, and before April 3, 2009, the combined effects of the Veteran's service-connected disabilities rendered him unable to obtain and maintain gainful employment. 


CONCLUSION OF LAW

A total disability rating for compensation based on individual unemployability is warranted from July 10, 2007.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §4.16(a) (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  As the Board grants the benefit sought, further discussion of VCAA compliance is not necessary. 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total Disability Rating Legal Standard

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16. 

In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1Vet. App. 356 (1991).  

Facts and Analysis

In July 2007, the Veteran filed a claim for increase.  A claim for increase includes an implied claim for a total disability rating for compensation based on individual unemployability if there is evidence that the Veteran is not able to obtain or maintain reasonably gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

At the time the Veteran's claim was filed, the Veteran's service-connected disabilities were: posttraumatic stress disorder, rated 50 percent; diabetes mellitus, rated 20 percent; peripheral neuropathy of the left and right upper extremities, each rated 20 percent; peripheral neuropathy of the left and right lower extremities, each rated 10 percent; and, onychomycosis of the right foot, rated nondisabling (0 percent), yielding a combined disability rating of 80 percent.  Service connection was subsequently granted for coronary artery disease, with an assigned rating of 30 percent, effective as of the date of claim for combined rating of 90 percent as of July 10, 2007.  

At the time the claim was filed, the Veteran had not worked since he sustained a work-related injury in April 2000.  He had subsequently been awarded Social Security disability based on the residuals of the injury with the onset of disability shown as from May 2002.  In addition, he has since been awarded a 100 percent schedular rating for a heart condition, effective in April 2009.  Therefore, the specific period of alleged unemployability before the Board is between the date the claim was filed, July 10, 2007, and the date that the 100 percent schedular rating was awarded in April 2009.  

In September 2011,  the Board sought a VHA expert medical opinion regarding the Veteran's ability to obtain and maintain gainful employment in light of the combined effects of his service-connected disabilities.  The opinion received in November 2011 detailed the nature, history, and severity of the Veteran's service-connected disabilities.  The VHA expert specifically noted that the Social Security disability evaluation in January 2003 had found the Veteran capable of standing and walking a maximum total of two hours per workday, sitting a maximum total of six hours per workday, and lifting and carrying a maximum of ten pounds at any time, which resulted in a limitation to sedentary-type work.  


As a result, Social Security disability had been awarded in May 2002 based only on the Veteran's musculoskeletal disabilities (which included an injury to the ankle which is not service-connected.  Hypertension was diagnosed in 2002 and diabetes mellitus in 2003.  On VA examination in April 2006, posttraumatic stress disorder was described as "life-diminishing, especially in the area of career."  In 2007, the Veteran began having chest pain on minimal exertion which resulted in the placement of a stent.  The symptoms were due to the service-connected coronary artery disease.  In September 2008, the Veteran was experiencing dyspnea when tying his shoes.  

Based on all of the records reviewed, the VHA expert stated that the Veteran was more likely than not to have had unusual physical or mental effects (such as posttraumatic stress disorder), or defects in physical or mental endowment (such as coronary artery disease) which would prevent the usual amount of success in overcoming the handicap of disability and the combined or cumulative impact of all of the Veteran's service-connected disabilities, including complications of diabetes mellitus more likely than not resulted in increased disability beyond what may have been expected for each disability alone.   The VHA expert expressed the opinion that the Veteran's service-connected disabilities of posttraumatic stress disorder, diabetes mellitus with complications of peripheral neuropathy and coronary disease more likely than not (greater than 50 percent probability) rendered the Veteran unable to obtain and maintain substantially gainful employment during the appeal period.

In light of the VHA expert's opinions, the Board concludes that the combined effects of the Veteran's service-connected disabilities as of July 10, 2007, the date of receipt of the claim for increase, resulted in total disability based on individual unemployability.  A total rating before July 10, 2007, is not warranted as the VHA expert specifically included coronary artery disease in the discussion of disabilities preventing employment, and the effective date of the grant of service connection for coronary artery disease is July 10, 2007.  



Therefore, a total disability rating based on individual unemployability due to service-connected disabilities is warranted from the date of the claim for increase, July 10, 2007, to the assigned 100 percent rating, effective April 3, 2009. 


ORDER

A total disability rating for compensation based on individual unemployability is granted as of July 10, 2007, subject to the laws and provisions governing the award of monetary benefits.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


